   Case 2:20-mj-00013-SMM Document 1 Entered on FLSD Docket 02/18/2020 Page 1 of 8
Aogl(Rev.11/11)cri
                 minalcomyaint                                                                AUSA DianaM .Acosta

                             U NITED STATES D ISTRICT C OIJRT
                                                       forthe
                                            Southern DistrictofFlorida

              United StatesofAmerica
                        V.
                                                                CaseNo.                      FILED BY                   D.C.
            COLTIN RYLIE PLUMM ER,                                        20-013-SM M

                                                                                                       FEB 13 2222
                                                                                                      ANGELAE.NOBLE
                                                                                                     CLERK U.S.DISI cm
                                                                                                   s.D.OFFLA.-FT:PIEK E

                                       C R IM IN A L C O M PLA IN T
       1,thecomplainantin thiscase,statethatthe following istrue to thebestofmy know ledge and belief.
on oraboutthedatets)of rebruaryz,2020;rebruarya,xx;Fesrua,y11,2o2o in thecountyof Martin & Palm Beach               inthe
    Southern    Districtof           Florida             ,thedefendantts)violated:
        CodeSection                                                Of/èn-çcDescrètion
      18U.S.C.j2252(a)(2)                                   Distributionofchild pornography.




       Thiscriminalcom plaintisbased on these facts'
                                                   .

                                        -
                                            SEE AU ACHED AFFIDAVIT-




       d Continuedontheatlachedsheet.
                                                                               N
                                                                                   C    lainant sign     e
                                                                TaskForceOfficerBrian Broughton,FederalBureauofInvestigation
                                                                                   Printed nameand title

Sworn to beforem eand signed in my presence.

                                                                                         K
oate: vr
       t Npcwo-
              .         % Y oc3.t'
                                 n                                              NN G V-                      w Q
                                                                                       Judge'
                                                                                            ssl
                                                                                              knature
City and state'
              .                                                     Shaniek M .Maynard,U.S.Magistrate Judge
                                                                                   Printed nameand title
Case 2:20-mj-00013-SMM Document 1 Entered on FLSD Docket 02/18/2020 Page 2 of 8



                     U N ITED STATE S v.C O LTIN RY LIE PLU M M ER
                  AFFIDAVIT IN SUPPO RT OF CRIM INAL COM PLAINT

         1,Brian Broughton,being duly sworn,depose and state asfollow s:

         1.     l am a task force officer (TFO) with the United States Federal Btlreau of
  lnvestigation(FBI).Currently,lnm assignedtotheFBICrimesAgainstChildren/lnnocentImages
  Unit. 1nm also employed by the M artin County Sheriff's Office and assigned to the Special

  VictimsUnit,which isresponsible forinvestigating sex related crimesand child exploitation. l

  havebeen aswom law enforcem entoftk erin theStateofFloridasince M arch 15,1992.

                I have received specialized training in the investigations of sex crim es, child

  exploitation,child pom ography,and computer crimes,including FBl Round-up Peer-To-peer

  (P2P)Investigations,Round-upEMulelnvestigations,Round-upARESInvestigations,BasicSex
  Crim es lnvestigations,and Sexual Deviant Behavior. 1 have been involved in investigations

  involving child pornography and online solicitation/entieem ent of a m inor, including

  investigations of individuals suspeded of violating federalchild pom ography laws tm der 18

  U.S.C.jj2251,2252,2252A,2422and 2423.lhavecompletedtheTreasuryComputerForensic
  TrainingProgrnm 'sBasicand Advanced ComputerEvidenceRecovery Training Courses.1have

  alsowrittensearchwarrantsandparticipatedintheexecution ofsearchwarrantsinvolving searches

  and seizm esofcom puters,com puterequipm ent,softw are,and electronically stored inform ation.

                Inm conducting an investigation involving the sexualexploitation of children and

  relatedactivitiesoftheindividualnamed herein,COLTIN RYLIE PLUM MER CTLUM MEW ).
  l am familiar with the facts and circum stances surrounding this investigation from m y own

  investigative efforts,as wellas from inform ation obtained from other law enforcem entofficers

  w ith personalknow ledge ofthe evidence and activities described herein.A lthough fam iliarw ith

  thefactsand circumstancesofthisinvestigation,1havenotinduded each andeveryfactlm ownto
Case 2:20-mj-00013-SMM Document 1 Entered on FLSD Docket 02/18/2020 Page 3 of 8



  m eaboutthem atterssetforth herein,butonly those factsthat1believe are necessaryto establish

  probable cause to believe thatPLUM M ER has violated Title 18,United States Code,Section

  2252(a)(2),whichmakesitacrimetodistributechildpornography.
                On February 7,2020,School Resource Officer (SRO) Deputy Sheriff (D/S)
  Thom asM cDonald,ofStuartM iddle School,wasnotitied by AssistantPrincipalCharlieM oody,

  aboutan inappropriate online incidentinvolving severalstudents and an unknow n person.Due to

  the allegations,lresponded to StuartM iddle Schoolto assistin the investigation.

         5.     The investigation revealed the follow ing:On them orning ofFebruary 7,2020,folzr

  m inoraged studentsthatattendStuartM iddleSchool,received afriend requeston thesocialm edia

  applicationSnapchat,from theSnapchatuserjohnnyreevezozo.Immediatelyafteraeceptingthe
  friendrequest,each ofthe studentsstarted receiving vulgarand illicitm essages,photosand videos.

  M inor victim #1, using her Snapchat nnm e aX XX X X Xa, received texts from user

  johnnyreevezozo asking Gçwanna watch me cum''and ç*1 wanna taste your pussy''. User
  johnnyreevezozothenstated,nihow oldareuJnywtzy:12''.Theuser,johnnyreevezozothensent
  a video of an erect w hite m ale penis, telling m inor victim #1, **1m gonna rape you''. U ser

  johnnyreevezozothensent4imagesofanudeyoungfemale,whoappearedtobeunder18years
  ofage,exposinghervaginainalewdmanner.Userjohnnyreevezozostated .'1madeherposefor
  thesepics.Sheis13...Ifuckedhersogood''.
                A notherm inorvictim ,#2,using her Snapchatnnm e IX XX X X X XX 7,also received

  the video of an erect male penis, from Snapchat user johnnyreevezozo. Snapchat user
  johnnyreevezozosentatextmessagetominorvictim #2,along with thevideo,stating ''Watch
  mejerkoffncum onvideochatreall
                               y quickitturnsmeon whenagirlwatches.Justwatchquick
  that'
      sitpleaseee..I'll neveraskuagain.''.TheSnapchatuserjohnnyreevezozoalso sentminor
Case 2:20-mj-00013-SMM Document 1 Entered on FLSD Docket 02/18/2020 Page 4 of 8



  victim #2a screenshotofherlocation.Thiswasdueto m inorvictim //2 havingherlocation turned

  on in the Snapchatapplication.

               Additionalminoxvictims,#3and#4,alsoreceivedavideof'
                                                                 rom johnnyreevezozo
  depicting an erect white male penis, via their Snapchat accounts,jXXXXXXXXX9 and
  aX XX XX X XX XX X 8.

         8.    O n February 10,2020,tw o additionalstudents from StuartM iddle Schoolreported

  receiving inappropriate videos,images and texts from Snapchatuserjohnnyreevezozo.One
  student, m inor victim #5, using her Snapchat nnm e SX X X XX X XX X X XX X h, received from

  Snapchatuserjohnnyreevezozo on theevening ofFebruary 7,2020,avideo ofan erectmale
  penisand avideo ofawhitemalemasturbating andthen ejaculating.Thefollowingday,minor
  victim #5receivedavideofrom johnnyreevezozo,ofawhitemaleengagingin sexualintercotlrse
  with whatappearsto be a preteen child.Userjohnnyreevezozo texted along with the video,
  ''Fuckeda9yearold today lol.....M mmm itfeltsogood ''
        9.     Anotherstudent,m inorvictim #6,using her Snapchatnnm e aX X XX XX 3,reported

  thatshealso received avideo from Snapchatuserjohnnyreevezozo,on February 8,2020.The
  video depicted whitem aleengaging in sexualintercoursewith whatappearsto beapreteen child.

  Userjohnnyreevezozo texted along with the video, ''Looi atthis9 year old Ifucked.''User
  johnnyreevezozothen sentminorvictim //6afullynudeimageofapreteengirl,holdingaguitar.
  Userjohnnyreevezozotexted,çl-l-hat'sthegirlfrom thevideo''.
         10.   Based on the above facts and statem ents, I pursued and secured a State Search

  W arrantforSnapchat,to identifytheidentity and location ofSnapchatusersjohnnyreevezozo;
  IXX XX X XX X 7;        aXXXXXXa;           jXXXXXXXXX9;              aXXXU XXXU X8;
  SXX X XX XX XX X X XX h;and aX XX X XX 3 asw ellastheircom m unications and contentsentor
Case 2:20-mj-00013-SMM Document 1 Entered on FLSD Docket 02/18/2020 Page 5 of 8




  received from such userts),to prove the felony crimes of FSS 847.0137 Transmission of
  pornography by electronic device or equipm entprohibited and FSS 847.0138 Transm ission of

  m aterialharm fulto m inorsto a m inor by eled ronic device or equipm ent.The videos and im ages

  describedinthisAy davit,depictharmfulmaterialsandchildpornography,asdehned byFlorida
  Statutes.

         11.    On February 13,2020,I received the search warrantrettu'n from Snapchat.The

  return included subscriberinform ation and IP login inform ation.Ialso found ntlmerousim ages

  and videos depicting child pornography being sentto various individuals,including the identified

  minorchildren described previously,from userjohnnyreevezozo.Snapehatidentified theuser
  johnnyreevezozo'sloginIP addressas2600:1700:8930:3fe0:8819:1490:633f:9827,on2/6/2020
  @ 09:44:55UTC.TheIP wasassignedtoAT&T lnternetServices.
         12.    On Febnzary 13, 2020, an exigent request w as sent to A T& T G lobal Dem ands

  CenterServicesforsubscriberinform ation.A T& T returned subscriberinform ation forthe suspect

  IP address.The Subscriber infonnation cam e back to M ary Plum m er,w ith a service address of

  15365 118thTrlN Jupiter, Florida 33478.

         13.    On Febnzary 11,2020,Palm Beach CountySheriffsOftice(PBSO)Det.M alory
  W ildove received a com plaintfrom Y ork County Sheriff's Office,in South Carolina,alleging an

  individualwithaSnapchatnameofjeff t9664targeteda12yearoldminorfemale,attemptingto
  forceherto sendhim nudeimagesofherself.Themalesubjectalso senttheminorvictim several
  sexually explicit im ages of m inor children.A search warrant w as conducted on the suspect's

  Snapchataccount.The IP addressforthe usercam e back to AT& T InternetA ccotm t,belonging to

  subscriberM ary Plum mer.Theserviceaddresswas15365 118th TrlN ,Jupiter,Florida33478.
Case 2:20-mj-00013-SMM Document 1 Entered on FLSD Docket 02/18/2020 Page 6 of 8



           14.   On September 12,2019,PBSO Det.Kelly W hite received a Cybertip from the

  NationalCenterforMissing and Exploited Children (#52424206)The Cybertip reportedthata
  Snapchatuser,w ith the nam e coltin james,uploaded 21imagefilesdepictingsexually explicit
                                     -




  conduct of m inor children.A phone num ber for the Snapchat accountw as listed as 561-X X% -
                                                                                            .




  5419.

           15.   A search ofthe Palm Beach County Sheriff sO ffice records revealed thatin 2014,

  Coltin Plum m er was listed as a victim ofan aggravated battery.In the reporthe listed hisphone

  nlzm ber as 561-X* X -5419,which w as the sam e num ber listed forthe Snapchatprofile foruser,

  coltin
       -   james.
           16.   On February 18,2020,a federalsearch w arrantw as executed on the residence of

  Coltin Plum m er.Dttring the course ofthe search warrant,Coltin Plum m er w as located on scene.

  Plllmmerwassubsequentlyinterviewed.Duringanon-custodialandvoltmtary interview,Plum mer

  admitted to downloading and saving child pornography files,from the ''dark web'',and saving

  them to his phone,later identified as an iphone6s.Plum m er also adm itted to creating various

  Snapchatusernam esthathe utilized to send pom ography,including child pornography,to various

  unknow n Snapchatusers.Prelim inaly analysis of Plum m er's iphone 6s,show ed num erous child

  pom ography im age files,saved to hisdeleted folder. During his interview ,Plum m eradvised that

  heretained hischild pornography filesin hisdeleted folderto keep these filesfrom being saved in

  his cam eraphoto rollfolderto preventdetection.

                 Based on the foregoing facts,1believe there isprobable cause to charge CO LTIN
Case 2:20-mj-00013-SMM Document 1 Entered on FLSD Docket 02/18/2020 Page 7 of 8



  RYLIE PLUMM ER,with violation ofTitle 18,United StatesCode,Section 2252(a)(2),which
  makesitacrim eto distributechildpornography.

          FURTHER YOUR AFFIANT SAYETH N AUGHT.




                                          Brian B roughton
                                          Task Force Ofticer
                                          FederalBureau of lnvestigation


  SubscribedandsworntobeforemeinFortPierce,Florida,this l% WêayofFebruary2020.

     !

         y% NNKKx W wxu
  SH AN IEK M . M A YN A RD N
  UN ITED STA TES M A G ISTRATE JU D GE
Case 2:20-mj-00013-SMM Document 1 Entered on FLSD Docket 02/18/2020 Page 8 of 8



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              C ase N o.20-013-SMM


  UN ITED STA TE S O F A M ER ICA

  V.

  C O LTIN R YLIE PLU M M ER,

                   D efendant.
                                          /


                                 CRIM INAL COVER SHEET

       Did thismatteroriginate from amatterpendinj in theCentralRegion oftheUnited States
       Attonwy'sOfficepriortoAugust9,2013(M ag.JudgeAliciaValle)?            Yes V No
       Did thismatteroriginate f'
                                rom am atterpending in the Northern Region ofthe United States
       Attorney'sOfficepriortoAugust8,2014(M ag.JudgeShaniekM aynard)?            Yes V No


                                              Respectfully subm itted,

                                              AR IA N A FA JAR DO OR SHAN
                                              UNITED TA S ATTORNEY



                                                IA N A M . A C O STA
                                                       .
                                              A SSISTAN T UN ITED STA TES A TTO RN EY
                                              Florida B arN o. 775185
                                              101 South U .S.H ighw ay 1,Suite 3100
                                              FortPierce,Florida 34950
                                              Te1:       772-466-0899
                                              Fax:       772-466-1020
                                              Email: Diana.Acosta@ usdoj.gov
